PER CURIAM.
This is an appeal from a worker's compensation order finding that the employer/carrier is entitled to reimbursement from the Special Disability Trust Fund. We affirm.
We have examined the record and find competent, substantial evidence that the employee’s cervical problem with the resulting left arm problems combined with his subsequent injury to produce an overall disability greater than that which existed as a result of the subsequent injury alone. Further, we also find competent, substantial evidence that the employer, American Can Company, had knowledge of the employee’s pre-existing condition. The employee underwent a cervical laminectomy in 1965. The fact that the employee underwent this surgery and lost time from work is reflected in the industrial disease records and group medical insurance records for American Can Company. The industrial disease records also reflect that the American Can Company required the employee to bring a release from his physician before he was allowed to return to work. In that the employer is a large corporation and the *322above documents are part of its business records, we conclude, as did the Deputy Commissioner, that the employer knew that the employee’s pre-existing condition was permanent and was, or was likely to be, a hindrance or obstacle to his employment within the dictates of Section 440.-49(2)(f)(l), Florida Statutes.
AFFIRMED.
WENTWORTH and JOANOS, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.